31 Mich. App. 180 (1971)
187 N.W.2d 491
CONLON
v.
DEPARTMENT OF TREASURY
Docket No. 9547.
Michigan Court of Appeals.
Decided February 25, 1971.
*181 E. Reed Fletcher, for plaintiffs.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Patrick Kowaleski, Assistant Attorney General, for the Department of Treasury.
Richard R. Robinson, for intervenors.
Before: QUINN, P.J., and McGREGOR and O'HARA,[*] JJ.
PER CURIAM.
The plaintiffs petitioned the circuit court on October 29, 1968, to enter an order vacating a small portion of Lakeside Drive in the "Kirk's Landing Long Lake" subdivision in Livingston County. The Attorney General, acting as counsel for the named defendant, filed a consent to the action. On January 28, 1969, the order was entered. Thereafter, on October 1, 1969, on the motion of the intervening petitioners, an order setting aside the original order was filed. This is an appeal by leave granted.
The intervenors are property owners in the platted subdivision, but their property does not abut the road portion in question. Such parties may have an interest in the proceedings and a right to object to the vacation of the roadway. In re Petition of Carson (1961), 362 Mich 409. Furthermore, the Subdivision Control Act of 1967, MCLA § 560.226 (Stat Ann 1970 Rev § 26.430[226]) provides that alteration of plats may be ordered by circuit courts after "hearing all interested parties". This Court, not being presented with the question, is not *182 ruling on whether roads never adopted by the county road commission are nonetheless county roads, by virtue of the old McNitt Act. CL 1948 § 247.1 et seq. (Stat Ann § 9.141 et seq.), since repealed. In re Petition of Miller (1969) 18 Mich App 480; In re Petition of Wernicke (1959), 331 Mich 91.
The circuit court did not commit reversible error in setting aside the original order on a showing by intervenors of their interest and objection. Wide latitude is granted to a trial court to set aside its previous order, by GCR 1963, 528.3(6).
Affirmed. No costs.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.